 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.1 Filed 12/24/19 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ANTOINETTE YBARRA,
                                                         Case No.
            Plaintiff,

v

PONTIAC CABS, INC., a Michigan corporation,              (JURY DEMAND)
AMA TRANSPORTATION, INC., a Michigan
Corporation, and AHMED ABUBARS, an individual

             Defendant.
__________________________________/
SCHWARTZ LAW FIRM, P.C.
By: Mary A. Mahoney (P41568)
Attorney for Plaintiff
37887 West Twelve Mile Road, Suite A
Farmington Hills, Michigan 48331
(248) 553-9400
__________________________________/

                           PLAINTIFF’S COMPLAINT

      NOW COMES Plaintiff, ANTOINETTE YBARRA, by and through her

attorneys, Schwartz Law Firm, P.C., and for her Complaint states:

      1.    This is an action or damages, brought pursuant to Title VII and the

Michigan Elliot-Larsen Civil Rights Act. In this action, Plaintiff seeks damages

and/or other equitable relief against the Defendants, as a result of gender

discrimination that occurred while the Plaintiff was employed by the corporate




                                         1
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.2 Filed 12/24/19 Page 2 of 10




Defendant, and arising out of Plaintiff’s termination, which occurred as a result of

discriminatory actions taken by Defendants during Plaintiff’s employment.

      2.     This suit is authorized and instituted pursuant to Title VII of the Civil

Rights Act of 1964, specifically 42 USC §2000(e) et seq, and by the Elliot-Larsen

Civil Rights Act, specifically MCL §37.2101, et seq.

      3.     As a result of the gender discrimination that occurred while the Plaintiff

was employed by the above-named corporate Defendant and as a result of the

Plaintiff’s wrongful constructive termination, the Plaintiff filed charges of

discrimination with the Equal Employment Opportunity Commission as to the

corporate Defendant.

      4.     Subsequent to September 25, 2019, Plaintiff received a right to sue letter

from the EEOC.

      5.     Jurisdiction of this Court is invoked pursuant to 42 USC § 2000(e)(5)(f);

28 USC § 1331, 28 USC 1337, 28 USC § 1343 (a)(3) and (4) and 28 USC 1367(a);

all of the acts complained of occurred within.

      6.     The amount in controversy exceeds $75,000.00 exclusive of interest,

costs and attorney fees thereon.

                                     PARTIES

      7.     Plaintiff, ANTOINETTE YBARRA, was at all times relevant hereto an

individual residing in the City of Waterford, County of Oakland, State of Michigan.


                                          2
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.3 Filed 12/24/19 Page 3 of 10




      8.        Defendant, PONTIAC CABS, INC. (“Pontiac Cab”), was at all times

relevant hereto a corporation duly organized and existing under the laws of the State

of Michigan, and doing business in the State of Michigan.

      9.        Defendant, AMA TRANSPORTATION, INC. (“AMA”), was at all

times relevant hereto a corporation duly organized and existing under the laws of the

State of Michigan, and doing business in the State of Michigan.

      10.       Defendant, AHMED ABUBARS a/k/a/ BRIAN ABUBARS, was at all

times relevant hereto an individual residing upon information and belief in Oakland

County, Michigan, and was the owner, operator and/or manager of Defendants

Pontiac Cab and AMA.

      11.       In April, 2009 Plaintiff was hired at the Pontiac, Michigan location for

Pontiac Cab/AMA Transportation.

      12.       Throughout Plaintiff’s employment with Pontiac Cab/AMA, she

consistently performed her work for Defendants in a manner that was above

satisfactory.

      13.       From the date of her hire until the date of her constructive termination,

Plaintiff never received a verbal or written warning of any kind pertaining to her

performance as dispatcher and office manager.

      14.       Prior to June, 2014, Defendant ABUBARS, who was Plaintiff’s sole

superior and chief operating manager for Defendants made unwelcome comments that


                                             3
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.4 Filed 12/24/19 Page 4 of 10




were offensive in nature, and directed disparaging and demeaning comments that were

gender-based at Plaintiff.

      15.    Plaintiff left her employment with Pontiac Cab/AMA to accept another

position in June, 2014 for approximately 8 months, but returned to work at the request

of ABUBARS in February, 2015.

      16.    After Plaintiff returned to work for Defendants in February, 2015, the

offensive and inappropriate behavior by ABUBARS became severe and pervasive,

and included frequent and repeated verbal abuse, threatening and demeaning

statements directed at Plaintiff in front of other employees, offensive sexual

statements, offensive sexual conduct, intimidation, unwanted sexual advances, and

other unwelcome and unlawful conduct and statements.

      17.    ABUBARS persistent and unwelcome conduct was severe and pervasive

and altered Plaintiff’s working conditions, and created an abusive work environment;

ABUBARS’ conduct frequently became worse because Plaintiff did not respond

favorably to his suggestive, inappropriate, offensive and discriminatory statements.

      18.    In February, 2018, just before ABUBARS was leaving for a trip

overseas, Plaintiff requested that he resolve a significant operating issue impacting

Plaintiff’s ability to do her job, however, ABUBARS responded by directing

demeaning gender-based insults at her in front of other employees, and ABUBARS

left town without resolving the operating issue.


                                          4
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.5 Filed 12/24/19 Page 5 of 10




      19.    On March 2, 2018, when the aforementioned operating issue resulted in

the complete inability of Plaintiff to perform her assigned work, and ABUBARS was

overseas and unavailable to provide guidance, Plaintiff left work as a result of the

ongoing gender-based harassment and hostile and abusive working conditions.

      20.    As of March 2, 2018, the abusive and hostile working conditions at

Defendants, as a direct result of the actions of Defendant ABUBARS, had become so

intolerable that a reasonable person in the same position would have felt compelled to

resign, and Plaintiff’s decision to leave work was reasonable and appropriate under

the circumstances.

      21.    As a direct and proximate result of the aforementioned wrongful conduct

of the Defendants, Plaintiff has suffered, is currently suffering, and will continue in

the future to suffer damages, including without limitation:

             (a)     Lost compensation, including wages and benefits;

             (b)     Severe emotional distress, including fear, anxiety and depression;

             (c)     Physical pain and suffering occasioned by the aforementioned
                     emotional distress;

             (d)     Loss of reputation;

             (e)     Loss of dignity and self-esteem;

             (f)     Loss of earning capacity; and

             (g)     Other damages to be determined.



                                           5
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.6 Filed 12/24/19 Page 6 of 10




                                      COUNT I

                  GENDER DISCRIMINATION – TITLE VII
                     AS TO PONTIAC CAB AND AMA

      22.    Plaintiff repeats and realleges her allegations contained in paragraphs 1

through 21 above, as though fully restated below.

      23.    At all times relevant hereto, Plaintiff was employed by Defendant,

ABRH, and as such, Plaintiff and Defendant were covered by and subject to the

requirements and prohibitions of Title VII, specifically 42 USC § 2002 et seq, and the

Elliot-Larsen Civil Rights Act, MCL 37.2101 et seq.

      24.    Plaintiff was discriminated against based on her gender in the course of

her employment, as described above.

      25.    The wrongful conduct of Defendant as described herein, constituted

gender discrimination and resulted in a hostile work environment contrary to Title VII

of the US Code and the Elliot-Larsen Civil Rights Act.

      26.    As a direct and proximate result of Defendant’s unlawful actions, as

described above, Plaintiff has suffered the injuries and damages set forth previously.

      27.    Plaintiff seeks an additional award of actual attorney’s fees and costs, as

authorized in the US Code and Michigan statute with respect to civil rights violations.

      28.    The actions of Defendants were knowing, willful and intentional and

accordingly, Plaintiff is entitled to an award of punitive and/or exemplary damages.



                                           6
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.7 Filed 12/24/19 Page 7 of 10




      WHEREFORE, Plaintiff, ANTOINETTE YBARRA respectfully requests that

this Court enter judgment against Defendants which provides the following relief:

      I.    Legal Relief

            A.     Compensatory damages in an amount in excess of $75,000.00;

            B.     Exemplary damages in an amount in excess of $75,000.00;

            C.     Punitive damages in an amount in excess of $75,000.00; and

            D.     Interest, costs and actual attorney fees.

      II.   Equitable Relief

            A.     Enter an Order reinstating Plaintiff to the position she would have
                   held had there been no discrimination;

            B.     Enter an injunction prohibiting any further acts of discrimination;

            C.     Award Plaintiff interest, costs and reasonable, actual attorney
                   fees; and

            D.     Enter such other and further Orders as the Court deems just and
                   appropriate at the time of the final judgment.

                                     COUNT II

      DISCRIMINATION AND HOSTILE ENVIRONMENT – ELCRA
                   AS TO ALL DEFENDANTS

      29.   Plaintiff incorporates by reference paragraphs 1 through 28.

      30.   At all material times, Plaintiff was an employee, and Defendants were

her employers, covered by and within the meaning of the Michigan Elliott-Larsen

Civil Rights Act, MCL 37.2101 et seq.


                                          7
 Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.8 Filed 12/24/19 Page 8 of 10




      31.    Plaintiff was sexually harassed and discriminated against because of

her gender by Defendants through its agent ABUBARS throughout the course of her

employment.

      32.    This sexual harassment has included, but is not limited to, unwelcome

comments and conduct of an offensive and sexual nature directed at Plaintiff and the

creation of a hostile work environment.

      33.    The actions of Defendants and their agents, representatives, and

employees were intentional.

      34.    The conduct of Defendants' agents and employees in sexually harassing

and directing gender-based offensive and discriminatory statements at Plaintiff

constitutes sexual discrimination in violation of MCL 37.2101 et seq.

      35.    As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff as described, Plaintiff has suffered injuries and damages, including,

but not limited to, potential loss of earnings and earning capacity; loss of career

opportunities; loss of reputation and esteem in the community; mental and emotional

distress; and loss of the ordinary pleasures of life.

      WHEREFORE, Plaintiff, ANTOINETTE YBARRA respectfully requests that

this Court enter judgment against Defendants which provides the following relief:

      I.     Legal Relief

             A.     Compensatory damages in an amount in excess of $75,000.00;


                                            8
Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.9 Filed 12/24/19 Page 9 of 10




           B.    Exemplary damages in an amount in excess of $75,000.00;

           C.    Punitive damages in an amount in excess of $75,000.00; and

           D.    Interest, costs and actual attorney fees.

     II.   Equitable Relief

           A.    Enter an Order reinstating Plaintiff to the position she would have
                 held had there been no discrimination;

           B.    Enter an injunction prohibiting any further acts of discrimination;

           C.    Award Plaintiff interest, costs and reasonable, actual attorney
                 fees; and

           D.    Enter such other and further Orders as the Court deems just and
                 appropriate at the time of the final judgment.



                                     SCHWARTZ LAW FIRM, P.C.


                                     By: s/ Mary A. Mahoney
                                         Attorney for Plaintiff
                                         37887 West Twelve Mile Road, Suite A
                                         Farmington Hills, Michigan 48331
                                         (248) 553-9400
                                         mmahoney@schwartzlawfirmpc.com
Dated: December 24, 2019                 (P41568)




                                        9
Case 2:19-cv-13778-DML-RSW ECF No. 1, PageID.10 Filed 12/24/19 Page 10 of 10




                        PLAINTIFF’S JURY DEMAND

         NOW COMES Plaintiff ANTOINETTE YBARRA, by and through her

attorney, Schwartz Law Firm, P.C., and hereby demands a trial by jury of the within

cause.

                                      SCHWARTZ LAW FIRM, P.C.


                                      By: s/ Mary A. Mahoney
                                          Attorney for Plaintiff
                                          37887 West Twelve Mile Road, Suite A
                                          Farmington Hills, Michigan 48331
                                          (248) 553-9400
                                          mmahoney@schwartzlawfirmpc.com
Dated: December 24, 2019                  (P41568)




                                        10
